Citation Nr: 1829403	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  09-46 867a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 18, 2003. 

2. Entitlement to a total disability based on individual unemployability (TDIU) prior to August 18, 2003, due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an appeal of multiple decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an effective date earlier than August 18, 2003 for an award of service connection for PTSD and a TDIU rating due to service-connected disabilities.

In a January 2014 decision, the Board granted TDIU from August 18, 2003, but denied an effective date earlier than August 18, 2003 for an award of service connection for PTSD. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding the denial of an effective date earlier than August 18, 2003 was vacated pursuant to a March 2015 Joint Motion for Remand (JMR). The Court granted the joint motion and remanded the case to the Board.

In a January 2016 decision, the Board granted an earlier effective date of March 9, 1987 for the award of service connection for PTSD. An April 2016 rating decision assigned a 30 percent rating evaluation for the period on appeal.

The Board remanded this matter in August 19, 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A rating decision, issued by the RO in February 2017, granted a rating of 50 percent for PTSD prior to August 18, 2003. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to TDIU due to service-connected disabilities prior to August 18, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 18, 2003, the Veteran's PTSD was not manifested by severe or serious impairment in establishing and maintaining effective or favorable relationships with people with severe or pronounced impairment in the ability to obtain or retain employment or occupational and social impairment with deficiencies in most areas


CONCLUSION OF LAW

Prior to August 18, 2003, the requirements for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1987).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives. A retrospective opinion was provided, assessing the nature and severity of the Veteran's PTSD prior to August 18, 2003, considering Diagnostic Code 9411 as it was written prior to November 7, 1996 and after November 7, 1996. The RO readjudicated the claim, and, in February 2017, a rating decision increased the Veteran's disability rating to 50 percent prior to August 18, 2003.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court of Appeals for Veteran's Claims (Court) has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling prior to August 18, 2003. Diagnostic Code 9411, which provides the rating criteria for PTSD (and posttraumatic-stress neurosis (disorder) prior to February 3, 1988). This rating criteria was modified on February 3, 1988 and on November 7, 1996.  Because the effective date of the award of service connection for PTSD is March 9, 1987, the Board will initially analyze the Veteran's claim under the code as it was written in March 1987. However, the Board acknowledges that the appeal period does extend beyond the February 3, 1988 and November 7, 1996 modifications, and therefore, the Board will analyze whether the Veteran meets the requirements for a higher rating under the criteria as it existed prior to February 3, 1998, from February 3, 1988 to November 7, 1996, and from November 7, 1996. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §4.132, Diagnostic Code 9411 (1987).

Prior to February 3, 1988, a 50 percent rating was warranted when the Veteran's ability to establish or maintain effective or favorable relationships with people was substantially impaired, and, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

Prior to February 3, 1988, a 70 percent rating was warranted when the Veteran's ability to establish and maintain effective or favorable relationships with people was seriously impaired, and the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

Prior to February 3, 1988, a 100 percent rating was warranted when the Veteran's attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; and the Veteran was demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

From February 3, 1988 to November 7, 1996, a 50 percent rating was warranted when the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired, and, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

From February 3, 1988 to November 7, 1996, a 70 percent rating was warranted when the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

From February 3, 1988 to November 7, 1996, a 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community and were totally incapacitating psychoneurotic with symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior or the Veteran was demonstrably unable to retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In a January 1988 Federal Register Notice, VA noted that the changes to the rating criteria were "not intended to increase or reduce evaluations of mental disorders, but [rather were] designed to reflect consistency in describing social and industrial impairment in each of the categories of mental disorders." See 53 Fed. Reg. 30158 (January 4, 1988).

After November 7, 1996, the rating criteria provides for a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

After November 7, 1996, the rating criteria provides for a 70 percent when there is, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

After November 7, 1996, the rating criteria provides for a 100 percent rating when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A December 1986 VA social work report shows that the Veteran had been diagnosed with anxiety.  The Veteran reported he had been referred from the Disabled American Veterans (DAV) because he was having difficulty maintaining employment and felt like he was going to explode. The social worker noted that the Veteran was employed (salary of $25,000), had contact with his children, and was active in his community.  She noted that the Veteran felt as though something was wrong and felt detached from his feelings. The social worker stated the Veteran was frustrated because he had worked hard for nothing. The Veteran reported being active in the Vietnam Veterans of America and the DAV. He also reported he was a state representative.

The Veteran filed a claim for service connection for PTSD in March 1987, indicating he was receiving outpatient treatment for mental health and describing symptoms including pulling away from family and friends to think about the past. In April 1987, the Veteran submitted a statement in support of his PTSD claim, indicating he had been having flashbacks since returning home from Vietnam. He specifically reported he would get tense and nervous when the war was brought up or around sirens or firearms, would often "agonize[]" over the deaths, and had a hard time coming to terms with the idea that the war had been "lost" and expressed shame and guilt associated with his Vietnam experience. He indicated that with time he thought he would feel better, but that this has not been the case. The Veteran further reported isolating behaviors such as never leaving his apartment, not wanting to socialize, and not wanting to go to the grocery store. 

A Mental Status Evaluation was done at VA in April 1987. The examiner noted the Veteran's appearance was neat, but he seemed suspicious and defensive. The examiner described the Veteran's speech as rapid and pressured and that his memory was somewhat impaired, but the examiner noted the Veteran was fully oriented. The examiner noted that the Veteran did not appear to have delusions, disorganized thinking, or hallucinations, and, despite being tense, he seemed to display good judgment. The Veteran did not report any sleep disturbances, and he denied any suicidal ideation.

At a VA Examination conducted in July 1987, the Veteran reported that he suffered from depression and was confused about why he continued to lose good jobs. He reported that he would often lose concentration, struggled to sleep through the night, preferred to stay in his apartment, had a substance abuse problem, and often experienced flashbacks to Vietnam. The Veteran reported he felt he could not trust anyone and was afraid he had lost his self-control. He continued to report guilt over losing the war and hypervigilance around sirens. Despite notations that the Veteran preferred to stay in his apartment, he reported having a good relationship with his son, and he was involved with other local Vietnam Veterans and organizations for Veterans. The Veteran reported that these interactions would sometimes worsen his disability, causing him to disconnect from these groups for periods of time. The examiner reported the Veteran was presentable and intelligent, with no disturbance in cognitive function. The examiner also observed that the Veteran appeared to be genuinely hurting emotionally and did not appear to know what direction to take his life. The examiner also noted the Veteran did not report any hallucinations but would occasionally hear sirens or smell odors that were not real. 

In a March 1988 statement, the Veteran wrote he continued to have flashbacks with nightmares multiple times per year, which interfered with his marriage and his relationship with his mother. He also reported he still could not retain employment due to nervousness.

From 1989 to 2003, there is a gap in treatment records. However, the symptoms reported in early 2003 are similar to those reported from 1987 to 1989. In treatment notes from January to June 2003, the Veteran again reported nightmares and flashbacks, reporting the war in Iraq was making his symptoms worse. These treatment notes indicate the Veteran did not display agitation, depression, or psychotic behavior, and he did not appear to have any cognitive issues or suicidal ideation. A GAF score of 50 was consistently reported throughout this time period.
In July 2003, a vocational rehabilitation counseling report indicated the Veteran did not indicate any family problems or personal concerns, but he reported he was last employed full-time in 1992 with intermittent handyman work in the following years. He reported to the counselor that he felt he could now return to work.

The Veteran submitted an opinion from a private physician in January 2010. The private physician opined that the Veteran's PTSD symptoms were completely disabling by January 1991 with clear indications of deterioration since he returned from service. The Board does not dispute the credibility of this private physician. However, the Board notes the Veteran himself reported to VA examiners and counselors that he did engage in some part-time work after 1991, and he did not present with consistent depression until after August 2003. The Veteran also reported good family and other personal relationships as late as 2003. The Board finds the treatment notes written contemporaneously with the Veteran's symptoms at the time of each appointment to be more credible than the private physicians opinion, written retrospectively, indicating the symptoms were completely disabling since January 1991.

Additionally, in accordance with the Board's August 2016 remand, a retrospective opinion was obtained to assist in determining the level of the Veteran's disability prior to August 2003. The VA examiner who provided the retrospective medical opinion indicated the Veteran's symptoms from 1987 to 2003 were clearly symptoms of PTSD. The examiner further opined that the symptoms presented in the claims file indicated the Veteran had a considerably impaired ability to establish and maintain effective or favorable relationships, and his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment given the Veteran's reported inability to maintain full-time employment after being hired. The Board finds the opinion of the VA examiner to be more credible, given that it cites to specific symptoms in the Veteran's medical treatment records and reports of the Veteran that are a part of the claims file. 

As noted above, because the Veteran's claim extends to a period covered by Diagnostic Code 9411 prior to its February 3, 1988 modifications, the Board must analyze whether the Veteran's PTSD warrants a rating in excess of 50 percent under the code as it existed prior to February 3, 1988. 

Prior to February 1988, the Veteran's treatment records indicate that though he reported he had difficulty maintaining employment, feelings of detachment from others, intrusive thoughts, isolation behaviors, and flashbacks due to his mental health disability-then diagnosed as anxiety-the Veteran was employed and was active in his community. This suggests that his ability to maintain relationships was not seriously impaired. The Board acknowledges that the Veteran reported that he continued to lose good jobs. However, the Veteran also reported that he was serving as a state representative and engaging on a regular basis with various Veterans organizations, though he occasionally had to step away for periods of time. Furthermore, at his 1987 VA examination it was noted that the Veteran did not have any disturbances in cognitive function despite some memory impairment. 

The Board acknowledges that the Veteran's speech was noted to be rapid and pressured and he presented as suspicious and defensive with some impairment in his memory. However, the Veteran was also noted to be fully oriented with good judgment, and treatment providers noted no delusions, disorganized thinking, hallucinations, or suicidal ideation.

The Board finds that based on the symptomatology reported by the Veteran and noted by VA examiners and other treatment providers and social workers, the Veteran's total disability picture does not severely impair the Veteran's ability to establish and maintain effective relationships with people or cause pronounced impairment in his ability to obtain or retain employment. As such, a rating in excess of 50 percent for PTSD is not warranted.

Under Diagnostic Code 9411, as it was written from February 3, 1988 to November 7, 1996, a 70 percent rating was warranted if there was severe impairment in the ability to establish and maintain effective relationships and severe impairment in the ability to maintain or retain employment. The Board notes that the Veteran did indicate he engaged in isolating behaviors and had issues with family over the period on appeal. However, he also indicated, as late as 2003, that he did not have any problems with his family relationships. The Veteran also was able to engage in social relationships with other Vietnam Veterans on an intermittent basis. The Board finds these facts indicate the Veteran's ability to maintain relationships does not rise to the level of "severe" as required by Diagnostic Code 9411 as it existed between February 3, 1988 to November 7, 1996. In regard to the Veteran's ability to maintain and retain employment, the evidence indicates the Veteran did struggle to retain employment through the period on appeal and had stopped working full-time in 1991. However, the Veteran reported he was able to maintain part-time employment as a handyman for several years after 1991, and in 2003, the Veteran reported he felt that he would be able to begin working again. Given these facts, the Board finds the Veteran's industrial impairment does not rise to the level of "severe."

As noted above, the claims file includes a gap in the records from 1989 to 2003. In considering the treatment records in the claims file from January 2003 to August 18, 2003, the Board finds the Veteran does not warrant a rating in excess of 50 percent under Diagnostic Code 9411 after November 7, 1996. Furthermore, the Board notes that the modifications made to Diagnostic Code 9411 were not meant to increase or decrease, but rather, were intended to create consistency in describing social and industrial impairment. See 53 Fed. Reg. 30158 (January 4, 1988). As such, as the preponderance is against a finding that the Veteran's symptomatology had worsened during this time frame, a 50 percent rating remains the proper rating for the Veteran's PTSD.

Finally, as the Veteran's appeal includes a time period after November 7, 1996, the Board will analyze the Veteran's claim under the current version of Diagnostic Code 9411. 

Under the current version of Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas. As noted above, the Veteran reported he had good family and personal relationships in July 2003. Treatment notes from January 2003 to June 2003 indicate the Veteran did not display cognitive decline or suicidal ideation, and he did not appear to be depressed or exhibit psychotic behaviors. While the Veteran had not been employed since November 1992, he did indicate in July 2003 that he believed he could continue employment, and expressed a desire to start working again. The Board finds the Veteran's total disability picture indicates he generally had been able to maintain some personal relationships and had maintained most cognitive function, and as such, the Board finds the totality of the evidence does not rise to the level of occupational and social impairment in most areas.

The Board finds-after considering the claim under Diagnostic Code 9411 as it was written prior to February 3, 1988, from February 3, 1988 to November 7, 1996, and from November 7, 1996-the Veteran's PTSD symptoms do not result in a severely or seriously impaired ability to establish and maintain effective or favorable relationships with people and a severely impaired ability to obtain or retain employment or occupational and social impairment with deficiencies in most areas prior to August 18, 2003. As the total disability picture more closely approximates the symptoms provided for by a 50 percent rating under Diagnostic Code 9411, a rating in excess of 50 percent is not warranted. 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to August 18, 2003, is denied.


REMAND

In January 2014, the Board, having found that TDIU was raised by the record, granted the Veteran's TDIU claim from August 18, 2003, which, at the time, was the effective date of the Veteran's claim for PTSD. In January 2016, after the Court granted a JMR on the claim, the Board granted an earlier effective date of March 9, 1987, for the Veteran's claim for service connection for PTSD and remanded the issue to the AOJ to provide an initial rating based on the newly assigned effective date. The AOJ did not address TDIU prior to August 18, 2003 in any of the rating decisions or SSOCs that have been issued since the Board granted the Veteran's claim for an earlier effective date. 

At his VA examination in July 1987 related to his original claim for PTSD, filed in March 1987, the Veteran noted his struggle to retain full-time employment, indicating he had left or been fired from about 20 jobs over disagreement with his employer. He has also failed at starting his own business. At various times in the record, the Veteran alludes to his inability to retain employment, and he notes that he was last employed in 1991 or 1992. As such, the Board finds TDIU was raised by the record at the time of the Veteran's initial claim in March 1987, and as such, the AOJ must adjudicate the issue.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of TDIU to determine if TDIU is warranted prior to August 18, 2003. If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC). The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


